DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Scott Tulino and Joe Muncy on 01/12/2022.

The application has been amended as follows and all other claims remain unchanged as filed by applicant on 12/02/2021. 

1. (Currently Amended) A light-emitting element, comprising: 
a light-emitting unit having a top surface, a bottom surface opposite to the top surface and a side surface between the top surface and the bottom surface; 
a wavelength conversion layer covering the top surface, the wavelength conversion layer comprises a phosphor layer having a phosphor and a stress release layer without the phosphor formed on the phosphor layer; 
a first transparent bottom layer arranged between the light-emitting unit and the wavelength conversion layer;
a transparent layer arranged on the top surface, and covering the wavelength conversion layer 
a protection layer covering the side surface and partially covering the transparent layer without covering the top surface and the bottom surface; and 
a first conductive layer arranged under the bottom surface,
wherein the phosphor layer has an first open end and a second open end in a cross sectional view, the first open end and second open end being exposed by the first transparent bottom layer and the stress release layer,
wherein the stress release layer has a third open end in a cross sectional view, the third open end being exposed by the phosphor layer and the transparent layer,
wherein the first conductive layer seals the first open end and a bottom of the third open end without directly contacting the second open end and the protection layer seals a side of the third open end.

2-3. (Canceled)

4. (Currently Amended) The light-emitting element according to claim 1, further comprising

6-7. (Canceled)

11. (Canceled)


Allowable Subject Matter

Claims 1, 4-5, 8-10 and 12-18 are allowed.

The following is an examiner’s statement of reasons for allowance:

After completing a thorough search of independent claim 1, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a light-emitting element, comprising: a wavelength conversion layer covering the top surface, the wavelength conversion layer comprises a phosphor layer 

The closest prior arts on record are Pust (US-20180358516-A1), Ozeki (US-20150188004-A1), Ooyabu (US-20120014088-A1), Koike (US-20090256166-A1), Jung (US-20110284822-A1), Bibl (US-20140367633-A1), Kim (US-20170186921-A1) and Komatsu (US-20100133568-A1). However none of the existing prior arts on record teaches nor would be obvious to add such an element with and obvious motivation or breaking the functionality of the device.

Claims 4-5, 8-10 and 12-18 are also allowed being dependent on allowable claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments with respect to claims 1-18 have been considered but are moot due to the application being in condition for allowance.

	

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J GRAY/Examiner, Art Unit 2897